*243Opinion by
Ford, J.
In accordance with stipulation of counsel that the items marked “A” consist of nylon pile ribbons similar in use to silk pile ribbons, the claim at 25 percent ad valorem under paragraph 1206, as modified by the General Agreement on Tariffs and Trade (T.D. 51802), was sustained. The items marked “B,” stipulated to consist of nylon ribbons similar in use to silk ribbons made from fabrics with fast edges, not over 12 inches wide, were held dutiable at 22% percent under paragraph 1207, as modified by the Torquay Protocol to the General Agreement on Tariffs and Trade (T.D. 52739), as claimed. United States v. Steinberg Bros. (47 CCPA 47, C.A.D. 727), followed.